Citation Nr: 0029976	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95-42 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
October 13, 1989 for postoperative herniated intervertebral 
disc, T8-9 and residuals of thoracic spine injury with 
kyphosis (compression fracture).

2.  Entitlement to a rating in excess of 50 percent from 
October 13, 1989 for postoperative herniated intervertebral 
disc, T8-9 and residuals of thoracic spine injury with 
kyphosis (compression fracture).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1984.

The veteran filed a request in August 1988 to reopen his 
claim for service connection for back injury.  By rating 
action in September 1988, the Atlanta, Georgia Regional 
Office (RO) denied service connection for residuals of 
thoracic sprain with thoracic kyphosis and compression 
fracture.  The veteran timely appealed this decision.  By 
rating decision in March 1994, it was determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a thoracic spine disorder.  
This appeal arises from the August 1994 rating decision from 
the Atlanta, Georgia RO that granted service connection for 
residuals of compression fracture T8, 9, 10 with kyphosis and 
assigned a 10 percent evaluation under Diagnostic Code 5285, 
effective from August 8, 1988.  Also in this rating decision, 
service connection was denied for post operative status T8-9 
herniated disc.  

A Notice of Disagreement was filed in February 1995 and a 
Statement of the Case was issued in October 1995.  A 
substantive appeal was filed in November 1995 with a request 
for a hearing at the RO before a member of the Board.

By rating decision in October 1995, the RO increased the 
evaluation for the veteran's service connected residual of 
injury to the thoracic spine with kyphosis (compression 
fracture) from 10 percent to 20 percent, effective from 
August 8, 1988.  It was indicated that the veteran was shown 
to have compression fracture of the spine which was 
considered to be a deformity, thereby warranting a 10 percent 
evaluation under Diagnostic Code 5285 and that there was 
sufficient limitation of motion of the thoracic spine to 
warrant a 10 percent evaluation.  Therefore it was determined 
that a 20 percent evaluation was applicable.  The veteran 
continued his appeal of the 20 percent rating.

In writing in December 1995, the veteran withdrew his request 
for a hearing before the Board at the RO and requested a 
hearing at the RO before a local hearing officer.  In July 
1996, the abovenoted RO hearing was held.

This case was remanded in October 1997 for further 
development.  The case was thereafter returned to the Board.  

By rating decision in June 2000, the RO reevaluated the 
veteran's service connected disability on appeal and 
indicated that service connection for postoperative herniated 
intervertebral disc, T8-9, and residuals of thoracic spine 
injury with kyphosis (compression fracture) was granted with 
an evaluation of 50 percent, effective from October 13, 1989.  
It was indicated that findings supported an evaluation of 40 
percent with a 10 percent added for demonstrable deformity of 
a vertebral body (from compression fracture).  The veteran 
has continued his appeal of the increased rating.


REMAND

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

In the October 1997 Remand, it was requested that an 
examination be provided to the veteran regarding the 
postoperative herniated intervertebral disc, T8-9 and 
residuals of thoracic spine injury with kyphosis (compression 
fracture).  In this case, another orthopedic examination of 
the veteran should be ordered, as the medical evidence of 
record does not adequately address the requirements of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) held that in evaluating a service-connected joint, the 
Board erred by not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45.  Thus, when considering the rating to 
be assigned a service-connected joint, medical evidence must 
be obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  When addressing 
functional loss, the provisions of VAOPGCPREC 36-97 (December 
1997) must be taken into account.  This opinion provides that 
Diagnostic Code (DC) 5293, intervertebral disc syndrome 
(IDS), involves loss of range of motion and that 38 C.F.R. §§ 
4.40 and 4.45 must be considered when a disability is 
evaluated under this diagnostic code.  In the May 1998 VA 
examination report, it was indicated that the veteran had 
limited function during flare-ups.  Thus, it must be 
determined whether a higher rating is warranted under DC 5293 
based on functional loss. 

In addition, as the veteran is rated under Diagnostic Code 
5293 for intervertebral disc syndrome, a neurological 
examination should be provided to address any neurological 
symptomatology related to the service connected postoperative 
herniated intervertebral disc, T8-9 and residuals of thoracic 
spine injury with kyphosis (compression fracture).  As part 
of this, clarification is needed as to what neurological 
manifestations would be attributable to a service connected 
thoracic spine disability.  In this regard, it is noted that 
the veteran complained of headaches at the July 1996 RO 
hearing.  Finally, the veteran additionally indicated at the 
July 1996 RO hearing that an EMG was done at the 
Murfreesboro, Tennessee VAMC.  Any such test results should 
be provided to the examiner for review.  The duty to assist a 
veteran as provided for in 38 U.S.C.A. § 5107(a) has been 
interpreted to require providing the veteran with a VA 
examination that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991). 

At the new examination, it should be indicated what 
symptomatology demonstrated by the veteran is attributable to 
the service connected postoperative herniated intervertebral 
disc, T8-9 and residuals of thoracic spine injury with 
kyphosis (compression fracture) as opposed to any co-existing 
but unrelated disabilities.

The undersigned notes that there is an administrative 
decision from the Social Security Administration (SSA) from 
February 1991, granting Social Security disability benefits.  
The VA must obtain a copy of the medical records upon which 
the Social Security Administration (SSA) decision denying 
benefits to the veteran was based.

There is an indication in the record that the veteran has had 
treatment from Sarah Polow, D.O., Byron A. Littlefield, D.O., 
and James H. Wood, M.D., and at the Murfreesboro and 
Chattanooga, Tennessee and Decatur, Georgia VA Medical 
Centers.  Current treatment records from these providers and 
facilities should be requested prior to the VA examinations.  

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the service 
connected postoperative herniated 
intervertebral disc, T8-9 and residuals 
of thoracic spine injury with kyphosis 
(compression fracture) since 1987.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  The records 
requested should include those from Sarah 
Polow, D.O., Byron A. Littlefield, D.O., 
James H. Wood, M.D., and the Murfreesboro 
and Chattanooga, Tennessee and Decatur, 
Georgia VA Medical Centers.

2.  The RO should contact SSA and obtain 
legible copies of the medical records 
used in the decision that denied 
disability benefits to the veteran.  All 
records must be associated with the 
claims folder.

3.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected postoperative herniated 
intervertebral disc, T8-9 and residuals 
of thoracic spine injury with kyphosis 
(compression fracture).  The RO should 
ensure that the notice of the 
examinations is sent to the veteran's 
current address.  The claims folder must 
be made available to the examiners prior 
to the examinations.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The ranges of motion of the 
veteran's thoracic spine and the 
normal ranges of motion.

II.  Whether there is any muscle 
spasm.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
thoracic spine disability due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If feasible, each question should be 
answered separately based on the 
period prior to October 13, 1989 and 
from October 13, 1989.  If not, 
feasible, the examiner should note 
the reasons therefor.

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected postoperative 
herniated intervertebral disc, T8-9 and 
residuals of thoracic spine injury with 
kyphosis (compression fracture).  If so, 
all such manifestations should be 
described in detail.  The discussion must 
include notation as to whether the 
veteran has neuropathy referable to the 
thoracic spine; and, if so, the examiner 
should address whether there is radiating 
pain from the thoracic spine and, if so, 
to what part of the body.  The examiner 
should also note whether the veteran has 
persistent symptoms compatible with any 
such neuropathy (the specific nerve 
affected should be listed); 
characteristic pain; demonstrable muscle 
spasm; or other neurological findings 
appropriate to the site of any diseased 
disc (these should be specified).  If 
attacks of intervertebral disc syndrome 
are present, the examiner should note 
whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.  

If the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

4.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claims for 
postoperative herniated intervertebral 
disc, T8-9 and residuals of thoracic 
spine injury with kyphosis (compression 
fracture) on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  Consideration 
should be given to the recent case of 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  If the veteran fails to appear 
for the examination, the RO should 
consider and discuss 38 C.F.R. § 3.655.  
If this is the case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



